DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/7/2021 does not place the application in condition for allowance.
The previous rejections of claims 1, 7, and 8 are withdrawn due to Applicant’s amendment.
New rejections follow.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between among species A-D, as set forth in the Office action mailed on 7/20/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/20/20171 is partially withdrawn.  Claims 3-5, directed to an optical unit having the limitations of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-13, directed to an organic light emitting display having the limitations of claim 9 are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the phase difference layer comprises a UV absorbent, and the phase difference layer further consists of a base film, a sole liquid crystal layer, an overcoat layer, and an alignment layer, wherein the UV absorbent is mixed with a liquid crystal material in the liquid crystal layer. 
Claim 3 thereafter recites that the UV absorbent is on a rear surface of the base film. This claim reads on the species of Fig. 1 of the instant drawings, and discussed in at least paragraphs [0050], [0051], [0059], and [0064] of the instant specification. As disclosed, the phase difference layer “RL” of that embodiment includes a distinct layer of UV absorbent “UL” on a rear surface of base film “BF”. The specification does not disclose an embodiment in which the UV absorbent is on a rear surface of the base film and is mixed with a liquid crystal material in the liquid crystal layer. At best, a distinct UV absorbent layer may be in contact with the liquid crystal layer and mixed in the liquid crystal layer. See paragraph [0083]: “since the alignment layer may be positioned on the base film BF, the UV absorbent UL may be positioned on the alignment layer”; and paragraph [0085]: “the UV absorbent UL may be positioned on the liquid crystal layer LCL. In this case, the UV absorbent may be mixed with a liquid crystal material included in the liquid crystal layer LCL.”. Therefore an optical unit with the limitations of claim 3 is not supported by the disclosure as originally filed.
Claim 5, also depending from claim 1, thereafter recites that the base film comprises the UV absorbent. This claim reads on the species of Fig. 4 of the instant drawings, and discussed in at least paragraphs [0050], [0051], [0059], and [0083] of the instant specification. As disclosed, the phase difference layer “RL” of that embodiment includes a mixed layer of UV absorbent and base film “BF + UL”. The specification does not disclose an embodiment in which an alignment layer is present as claimed, the base film comprises the UV absorbent and the UV absorbent is mixed with a liquid crystal material in the liquid crystal layer. At best, a distinct UV absorbent layer may be in contact with the alignment layer between the liquid crystal layer and the base film, and mixed in the liquid crystal layer. See paragraph [0083]: “since the alignment layer may be positioned on the base film BF, the UV absorbent UL may be positioned on the alignment layer”; and paragraph [0085]: “the UV absorbent UL may be positioned on the liquid crystal layer LCL. In this case, the UV absorbent may be mixed with a liquid crystal material included in the liquid crystal layer LCL.”. Therefore an optical unit with the limitations of claim 5 is not supported by the disclosure as originally filed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0092005 to Toyoshima II (of record), and further in view of US PGPub 2007/0200976 to Kawamoto.
Regarding claims 9 and 18, Toyoshima II teaches an organic light emitting display (Fig. 3) comprising
an optical unit 40/60 (¶0124-0126)
a display panel 20 on a rear surface of the optical unit 40/60, the display panel comprising an organic light emitting layer (¶0128, 0129)
a touch sensor on the display panel (elements 50, 70 combined form a touch sensor, ¶0133, 0135)
wherein the optical unit 40/60 is on the display panel 20 and configured to reduce external light reflection (¶0139), wherein the optical unit comprises
a phase difference layer 61/62/63 on the touch sensor (¶0069-0072, 0095, 0098, 0099, 0135-0140, 0146), wherein the phase difference layer further comprises
a base film 61
a sole liquid crystal layer 62
an overcoat layer 63 on the liquid crystal layer 62, the liquid crystal layer being between the base film 61 and the overcoat layer
a linear polarization layer 40 on the phase difference layer 61/62/63 (¶0004, 0057, 0111, 0139, 0151, 0154).
Toyoshima II teaches that the base film 61 functions to protect the liquid crystal layer 60 (¶0095), and that the orientation of the optical axis (“slow axis” in the text) of the liquid crystal layer provides the layer’s function (¶0138-0140), but does not teach that an optical axis of the base film and an optical axis of the liquid crystal layer are aligned. Kawamoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the optical axis of a similar protective film (element 12 of Figs. 1, 2) and a similar liquid crystal layer (13) with such a function to be aligned so that the base film may function to align the optical axis of the liquid crystal layer (¶0039, 0042, 0060, 0064-0066, 0069, 0074, 0090).
Toyoshima II teaches that the liquid crystal layer may be formed by polymerization of a liquid crystal compound (¶0053), but does not specifically teach that the liquid crystal layer of the phase difference layer comprises a UV absorbent. Kawamoto teaches that polymerization of a liquid crystal compound may be carried out by the inclusion of a UV absorbent mixed with a liquid crystal material in the liquid crystal layer (¶0077, 0082, 0083, 0120). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the liquid crystal layer to comprise a UV absorbent, such that the UV absorbent is mixed with a liquid crystal material in the liquid crystal layer, because such a combination of materials is conventional to form polymerized liquid crystal compounds. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 18, the layer 62 of the phase difference layer 61/62/63 intended to impart a λ/4 phase difference (¶0138, 0140). While Toyoshima II does not specifically teach whether the base film 61 or overcoat layer 63 impart a distinct phase difference, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form those layers to not impart a phase difference of their own, as the reference elsewhere teaches that such additional layers should not impart additional optical effects unless specifically recited (¶0043, 0099, 0100). Therefore, a skilled artisan would form the phase difference layer 61/62/63 as a phase difference layer having a λ/4 phase difference value. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima II and Kawamoto as applied to claim 9 above, and further in view of US PGPub 2007/0148371 to Kazama (of record).
Regarding claims 15 and 16, modified-Toyoshima II teaches the limitations of claim 9. The combination of references teaches that a UV absorbent may be mixed into the liquid crystal layer in order to facilitate polymerization, and that a benzotriazole compound may be a suitable UV absorbent (see previously cited passages of Kawamoto), but does not specifically teach a preferred chemical formula of the dye. Kazama teaches that a similar liquid crystal layer may include a dye formed of 2-(2’-hydroxy-5’ methylphenyl)benzotriazole or 2-(2’-hydroxy-3’,5’-di-tert-butylphenyl)benzotriazole, in order to prevent such a layer from being damaged by UV rays (¶0112, 0113). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a UV absorbent in the liquid crystal layer to prevent damage from UV rays. 2-(2’-hydroxy-5’ methylphenyl)benzotriazole reads on the compound of Formula 1 of claim 15, where R1 is a hydrogen atom and R2 is an alkyl group. 2-(2’-hydroxy-3’,5’-di-tert-butylphenyl)benzotriazole reads on Formula 1 of claim 15 where R1, R2 are alkyl groups. 
Per claim 16, modified-Toyoshima II teaches the limitations of claim 15. The combination of references does not specifically teach that the liquid crystal layer of the phase difference layer includes a UV absorbent with the claimed formula mixed with liquid crystal material. Kazama teaches that a similar liquid crystal layer may include 2,2,6,6-tetraalkyl piperidine as a stabilizer to prevent or inhibit decomposition of the layer by light or heat (¶0085-0087, 0091, 0092, 0098). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a stabilizer with the claimed formula in order to prevent or inhibit decomposition of the layer by light or heat.
2,2,6,6-tetraalkyl piperidine reads on claimed Formula 3, where R1, R2, and R3 are hydrogen atoms. Although the combination of references does not describe the compound as a UV absorbent, such a property must necessarily be present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.

Allowable Subject Matter
Claims 1, 4, 7, and 8 allowed. The prior art does not teach an optical unit with limitations of independent claim 1. US PGPub 2016/0092005 to Toyoshima II comprises many of the claimed limitations (see the rejection of claim 1 under 103 over Toyoshima II et al. detailed in the Office Action mailed 10/15/2020), but that reference, alone or combined with other prior art, does not teach that an optical axis of the base film and an optical axis of the liquid crystal layer are aligned.

Response to Arguments
Applicant’s arguments with respect to claims 9, 15, 16, and 18 have been considered but are moot because the arguments do not apply to the current grounds of rejection. While some of the references relied upon in the rejections of the claims above were previously made of record, the reasoning is new.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726